Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (arguments, amendments) filed with the RCE are acknowledged.  
The examiner suggests that an interview may be scheduled if desired to advance prosecution on the merits, following review of the modified rejection below, based on the amendments.
	Claims 17 and 21-35 remain pending and examined on the merits.

Claim Rejections - 35 USC § 103 – Modified, Based on Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The Amended Claimed Invention:  The present application relates to the provision of compositions for improving the quality of the integuments (page 1, lines 18-19).
As a solution to this problem, independent claim 17 proposes a specific keratin hydrolysate, characterized in that the content of free amino acids is now after amendment 88-95% (formerly at least 88%) by weight of total weight of amino acids, the remainder of the amino acids being in the form of peptides having a molecular weight of less than or equal to 800 Daltons, said hydrolysate now being amended to specific amino acids and percents thereof.
The application also claims a process for preparing said hydrolysate (claim 22), a cosmetic treatment process for improving the quality of the integuments, comprising the oral administration of this hydrolysate (claim 24), and a food supplement comprising this hydrolysate (claim 25) and the use thereof for improving the quality of the integuments (claim 30).
The issue presented is whether it would have been prima facie obvious to arrive at the balance of elements instantly claimed (see e.g. claim 17).  Based on the modified combination of the prior art of record below, over the amended claims, such is found prima facie obvious absent further evidence and/or amendment to the specific tested elements/amounts thereof asserted to have achieved unexpected results.

Amended claims 17 and 21-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/083402 A1 (ALMADO CO LTD [JP]; HASEBE YUKIO [JP]) 26 July 2007 (2007-07-26) (“WO ‘402”) in view of 
EMIL ABDERHALDEN ET AL: "Hydrolyse des Keratins aus Horn und aus Wolle", HOPPE-SEYLER’S ZEITSCHRIFT FUER PHYSIOLOGISCHE CHEMIE., vol. 52, no. 3-4, 1 January 1907 (1907-01-01), pages 348-367, XP055471234, DE  ISSN: 0018-4888, DOI: 10.1515/ bchm2.1907.52.3-4.348; 
US 4 245 117 A (SCHERBERICH PAUL) 13 January 1981 (1981-01-13); and 
Xia et al. (U.S. Patent Publication No. 20130209611).
WO ‘402 relates to the provision of absorbable nutritional supplements for treating the hair, in particular for preventing hair loss (paragraphs 1, 17). As a solution to the problem, WO ‘402 discloses the use of a mixture of keratin hydrolysate and of shell membrane powder (paragraph 18; tables 2 and 3). These compositions contain keratin amino acids required for normal hair development (paragraphs 10 and 11). It is therefore presumed that the keratin is present in the form of an entire hydrolysate. WO ‘402 discloses in particular that cystine is required for fibroblast function and for collagen synthesis (paragraph 14). The shell membrane contains a high cystine content (table 3). The mixture increases hair growth and also makes the eyebrows and the eyelashes long and thick (paragraphs 19 and 24; table 4). WO ‘402 also discloses food supplements comprising a keratin hydrolysate enriched with cystine (originating from the shell membrane) and also a mixture of vitamins Q10, C, B2 and E (paragraphs 32-33, table 4). The contents of the amino acids tyrosine and cystine are higher than those defined in claim 1 (tyrosine: 2.2-2.9%, cystine: 14.9-15.8% (paragraphs 9 and 12)).
Issue:  As the hydrolysate claimed instantly differs from that of WO ‘402 in that the cystine and tyrosine contents are lower (assertedly for improved digestability), the issue is whether there would have been a motivation in the prior art to arrive at such?  According to the applicant, this difference is supposed to have the effect of improving the nutritional properties of the hydrolysate (page 5, lines 21-23) and also improving the appearance of the integuments (page 2, lines 10-13).  The application shows that a composition according to the invention (comprising 5.5% of L-cystine and 0.3% of tyrosine) has a better digestibility than a comparative hydrolysate comprising 7% of L-cystine and 3.1% of tyrosine (table 3). The application also shows that the oral administration of a keratin hydrolysate according to claim 1 improves the sheen of the hair and of the nails, telogen effluvium and the volume of the hair.  It thus appears that the difference between the subject matter of claims 1-8 and that described in WO ‘402 creates a better digestibility, which can result in an increase in the positive effects on the integuments.
The state of the art relevant to elements of amino acids content in keratin compositions is also drawn to lower contents of these elements, which renders these elements routinely optimizable parameters in the old art of keratin hydrolysate preparation for use in cosmetic and dietary supplements.  Further the art taught techniques for extracting such amino acids as tyrosine from keratin hydrolysate.
EMIL ABDERHALDEN discloses a process for preparing a keratin hydrolysate, which comprises subjecting wool to chemical hydrolysis by means of sulfuric acid for 12 hours. It is considered that this hydrolysis method results in total hydrolysis of the keratin. The tyrosine is then extracted from said hydrolysate by means of a crystallisation process (page 359, paragraph 2 - page 361, paragraph 1). Before the tyrosine extraction, the keratin hydrolysate contains 7.3% of cystine (pages 349-350).
Further, SCHERBERICH discloses a process for separating tyrosine from L-cystine starting from a mixture with other amino acids, preferably starting from a keratin hydrolysate (column 1, lines 25-47; example 1). The document explicitly relates to a mixture of amino acids that has been obtained from keratin; it is therefore presumed that the keratin hydrolysate used is a complete hydrolysate.

Xia teach an improved process of producing a keratin (from any source) hydrolysate comprising free amino acids (without limit) and digested peptides of routinely optimizable small Dalton weight, all with the aim of yielding a highly digestable keratin hydrolysate dietary supplement (see e.g. sections below).
Xia recognizes the shortcomings of other processes (e.g. para 5-6, 86) and an improved process of maximizing keratin hydrolysate digestability (e.g. para’s 84 and 86):
[0005] Chemical treatment may also be used to break the disulfide bonds and can generate relatively shorter peptides from keratin. For example, boiling keratin for about 2 to 20 hours at a pH less than or equal to 2.0 to 4.0, or boiling for more than two hours at a highly alkaline pH yielded oligopeptides, polypeptides and free amino acids. However, such harsh treatments may partially or completely destroy certain amino acids, thereby reducing the nutritional aspects of the end product. Alkaline hydrolysis in particular tends to yield undesirable artificial amino acids such as lanthionine and lysinoalanine, the latter of which has been implicated as a renal toxic factor in laboratory rats. Treatment with acidic or basic materials may also produce residual salts in the mixture, which may necessitate additional processing steps for removal.
[0006] Thus, hydrolysis of keratin-containing materials by means of harsh treatments such as heat and chemicals suffers from the problems of incomplete hydrolysis and contamination of the food product with undesirable amino acids and residual salts. Moreover, such methods have not been successful in producing highly digestible food products. These methods generally do not yield products having digestibility greater than about 80% as measured by the 2-step method of Boisen and Fernandez (1995).
[ ]
[0086] Such a highly digestible protein food product having a Boisen digestibility exceeding about 85% is typically not achieved through conventional processes. As previously discussed, other known processes that employ harsh acid or base hydrolysis, such as, for example HCL and NAOH or KCL or KOH, yield products containing residual salts. These salts are particularly expensive to remove by centrifugation or evaporation. The protein product ingredient yielded by the disclosed method and having protein digestibility greater than about 85% as measured by the 2-step Boisen method is substantially free of residual salts.
[ ]
[0084] The preferred protein ingredient product made in accordance with the foregoing method is stable at room temperature, highly palatable and contains from about 85% to about 100% protein digestibility. In another embodiment, the product contains from about 90% to about 100% protein digestibility. In other embodiments, the product contains from about 85%, 86%, 87%, 88%, 89%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, or 99% to about 100% protein digestibility. In still other embodiments, the product contains at least about 93% protein digestibility. All of the foregoing digestibility percentages are as measured by the 2-step enzymatic method described by Boisen and Fernandez (1995).

Xia teaches that the free amino acids may be any variety without limit and without limit on the total weight amount thereof within the composition (e.g. para 85, claim 18).  Xia also teaches routinely optimizable peptide weight amounts where at least 2% or more are less than about 230 Da, at least about 80% are “about 1000 Dalton”, etc. (e.g. para 85):
[0085] The preferred protein ingredient product has at least about 2% sulfur-containing amino acids in total amino acids. At least about 90% of the residual protein comprises short chain peptides, having a molecular weight of less than about 10 kDa. At least about 80% of the residual protein comprises peptides having a molecular weight in the range of from about 1200 Da to about 1500 Da, and preferably in the range of from about 1000 Da to about 1400 Da. In certain embodiments the peptides have a molecular weight in the range of from about 1000, 1100, 1200, 1300, or 1400, to about 1500 Da. At least about 2% of the residual protein size has a molecular weight of less than about 230 Da. At least about 80% of the particle size is less than 100 .mu.m. The product contains a variety of available free amino acids, including but not limited to Leucine, Arginine, Glutamic acid, Glycine, Serine and Phenylalanine. In addition, all of the biogenic amines have a concentration of less than about 10 ppm. 

[ ]

18. The food ingredient composition of claim 15, wherein the food ingredient includes a quantity of available free amino acids.
Therefore, starting from WO ‘402 in view of the latter three documents and the state of the art, including newly cited Xia, a person skilled in the art was therefore prompted to vary the concentrations of the amino acids for the purpose of providing food supplements with alternatives properties.  The state of the art was versed in modifying the amino acid content of keratin hydrolyates, even if for different reasons than applicant’s, rendering arriving at the instantly claimed composition amounts routinely optimizable and prima facie obvious to arrive at, absent further evidence that the lower of cysteine and tyrosine content were the source and not expected to improve the digestability of the end product, and therefore amounted to secondary considerations of unexpected results as to improving digestability of the claimed composition.  The methods of making such and uses thereof being standards within the art, these equally flow as prima facie obvious based on the above.
Thus, based on the modified combination of the prior art of record below, over the amended claims, such is found prima facie obvious absent further evidence and/or amendment to the specific tested elements/amounts thereof asserted to have achieved unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654